DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-22 are pending.

Election/Restriction
ELECTION OF SPECIES I (“at least one aminoglycoside”)
Claim(s) 1-12 and 21-22 is/are generic to the following disclosed patentably distinct species of “at least one aminoglycoside”: gentamicin, amikacin, tobramycin, debekacin, kanamycin, neomycin, netilmicin, paromomycin, sisomycin, spectinomycin, streptomycin. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims circumscribe methods of killing or preventing the growth of a Staphylococcal species, a Pseudomonas species, or a combination thereof in a subject comprising administering See Claim 1.
Taking into account Applicant discloses and claims Markush groups of polymyxins (Claim 5), aminoglycosides (Claim 7), fluoroquinolones (Claim 9), and cephalosporins (Claim 3) that contain 2 different polymyxins, 11 different aminoglycosides, 39 different fluoroquinolones, and 19 different cephalosporins, the claims broadly encompass, at minimum, 16,302 different possible combinations of (a) at least one aminoglycoside, (b) at least one polymyxin, (c) at least one fluoroquinolone, and (d) at least one cephalosporin.  Each of these combinations would have to be searched individually because there is not search strategy the Examiner could reasonably use that would encompass the full scope of the claimed invention.
For example, a search for methods of administering gentamicin, cefixime, rufloxacin, and polymyxin B would be completely from and would not uncover prior art directed to methods of administering amikacin, cefazolin, levofloxacin, and colistin, and vice versa.
Accordingly, it would place an undue search and examination burden on the Examiner to search for all possible combinations of  (a) at least one aminoglycoside, (b) at least one polymyxin, (c) at least one fluoroquinolone, and (d) at least one cephalosporin as presently encompassed by the claims without limiting the search and examination to a specific combination of such antibiotics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

ELECTION OF SPECIES II (“at least one fluoroquinolone”)
Claim(s) 1-12 and 21-22 is/are generic to the following disclosed patentably distinct species of “at least one fluoroquinolone”: levofloxacin, norfloxacin, ofloxacin, ciprofloxacin, perfloxacin, lomefloxacin, fleroxacin, sparfloxacin, grepafloxacin, trovafloxacin, clinafloxacin, 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims circumscribe methods of killing or preventing the growth of a Staphylococcal species, a Pseudomonas species, or a combination thereof in a subject comprising administering to the subject four different antibiotics from four different genera of antibiotics: (a) at least one aminoglycoside, (b) at least one polymyxin, (c) at least one fluoroquinolone, and (d) at least one cephalosporin.  See Claim 1.
Taking into account Applicant discloses and claims Markush groups of polymyxins (Claim 5), aminoglycosides (Claim 7), fluoroquinolones (Claim 9), and cephalosporins (Claim 3) that contain 2 different polymyxins, 11 different aminoglycosides, 39 different fluoroquinolones, and 19 different cephalosporins, the claims broadly encompass, at minimum, 16,302 different possible combinations of (a) at least one aminoglycoside, (b) at least one polymyxin, (c) at least one fluoroquinolone, and (d) at least one cephalosporin.  Each of these combinations would have to be searched individually because there is not search strategy the Examiner could reasonably use that would encompass the full scope of the claimed invention.
For example, a search for methods of administering gentamicin, cefixime, rufloxacin, and polymyxin B would be completely from and would not uncover prior art directed to methods of administering amikacin, cefazolin, levofloxacin, and colistin, and vice versa.
Accordingly, it place an undue search and examination burden on the Examiner to search for all possible combinations of  (a) at least one aminoglycoside, (b) at least one polymyxin, (c) at least one fluoroquinolone, and (d) at least one cephalosporin as presently encompassed by the claims without limiting the search and examination to a specific combination of such antibiotics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

ELECTION OF SPECIES III (“at least one cephalosporin”)
Claim(s) 1-12 and 21-22 is/are generic to the following disclosed patentably distinct species of “at least one cephalosporin”: cefazolin, cephalexin, cefuroxime, cefotetan, cefoxitin, ceftazidime, ceftriaxone, cefoperazone, ceftizoxime, cefsulodin, cefpodoxime, cefotaxime, cefixime, ceftibuten, cefdinir, cefotaxime, moxalactam, cefepime, and ceftaroline. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Taking into account Applicant discloses and claims Markush groups of polymyxins (Claim 5), aminoglycosides (Claim 7), fluoroquinolones (Claim 9), and cephalosporins (Claim 3) that contain 2 different polymyxins, 11 different aminoglycosides, 39 different fluoroquinolones, and 19 different cephalosporins, the claims broadly encompass, at minimum, 16,302 different possible combinations of (a) at least one aminoglycoside, (b) at least one polymyxin, (c) at least one fluoroquinolone, and (d) at least one cephalosporin.  Each of these combinations would have to be searched individually because there is not search strategy the Examiner could reasonably use that would encompass the full scope of the claimed invention.
For example, a search for methods of administering gentamicin, cefixime, rufloxacin, and polymyxin B would be completely from and would not uncover prior art directed to methods of administering amikacin, cefazolin, levofloxacin, and colistin, and vice versa.
Accordingly, it place an undue search and examination burden on the Examiner to search for all possible combinations of  (a) at least one aminoglycoside, (b) at least one polymyxin, (c) at least one fluoroquinolone, and (d) at least one cephalosporin as presently encompassed by the claims without limiting the search and examination to a specific combination of such antibiotics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629